Title: To James Madison from Alexander J. Dallas, 22 March 1808
From: Dallas, Alexander J.
To: Madison, James



Sir,
22 March 1808.

Mr. Howell has requested me to transmit to you, his answer on the subject of the communication, from the Minister of Police, at Paris, to Genl. Armstrong.  At the same time, he exhibited to me several papers, with a view to support the facts of his narrative; but of these, I do not think myself warranted in saying more, than that they shew him to have had some business in France; that he was employed in a pecuniary agency, on his return to America; and that the Passport, for his return, corresponds with his statement.  I have the honor to be, with sincere respect and esteem, Sir, Yr. mo. obed Servt.

A. J. Dallas

